Citation Nr: 0842401	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for spina bifida 
occulta, L-5.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran had unverified military service in the United 
States Air Force Reserve, from which he was discharged in May 
1985, and had periods of service/duty in the New York Army 
National Guard from June 1986 to May 1988, and from May 1988 
to July 1990.  The record also indicates that the veteran may 
have been a member of the Army National Guard from May 1985 
to August 1986; this has not been verified.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

This matter was remanded by the Board in November 2006 for 
additional development.  The veteran was subsequently 
provided notification regarding disability ratings and 
effective dates, he was asked to provide needed information, 
a VA examination was provided and an adequate opinion 
obtained, and reasonable efforts were made to obtain all of 
the veteran's service personnel and treatment records.  
Substantial compliance having been completed with the remand 
instructions, the case has been returned to the Board. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The preponderance of the competent evidence is against a 
finding that a chronic low back disorder had its onset during 
a period of active duty, active duty for training or inactive 
duty for training, or that a low back disorder permanently 
increased in severity during a period of active military 
service.  Arthritis is not shown within one year after 
separation from service.  

3.  Spina bifida occulta, a congenital condition, was noted 
in service; there was no superimposed acquired pathology and 
this defect is not a disease or injury for VA compensation 
purposes.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101, 1101, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.303, 3.306, 3.307, 3.309 (2008). 

2.  Spina bifida occulta is a congenital condition and not a 
disease or injury for which VA compensation is paid and there 
is no evidence of superimposed acquired pathology.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2002 that fully addressed 
all three notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate claims for 
service connection and of his and VA's respective duties for 
obtaining evidence.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
July 2002 notification letter did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claims, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
these claimed conditions.  Furthermore, the veteran was given 
proper notice as to degrees of disability and effective dates 
in an August 2007 letter.  In September 2007 the veteran 
stated that he had no other information or evidence to give 
VA to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record lay statements from the 
veteran, a "buddy statement", private medical records, VA 
treatment records, service personnel records, and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
available pertinent evidence has not been received.  VA 
examinations were provided in connection with this claim.  

The Board notes that reasonable attempts have been made to 
obtain all of the veteran's service personnel and treatment 
records for his various periods of service in the Air Force 
Reserve and New York Army National Guard.  In fact, the Board 
remanded this case in November 2006 in part so that 
additional requests for these records could be made.  Records 
have been requested from the National Personnel Records 
Center, the Department of the Air Force (at McGuire Air Force 
Base), and the New York Army National Guard (including the 
State Surgeon's Office).  Many records have been obtained and 
there is no indication that additional requests would result 
in obtaining any other records.

All of the veteran's service has not been verified; however, 
the Board sees no reason to further delay a final decision in 
this case for two reasons.  First, reasonable efforts have 
been made to verify the veteran's periods of service.  
Second, as discussed below, even considering the verified and 
unverified periods of service, service connection is not 
warranted.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has a low back disorder and spina 
bifida occulta as a result of or aggravated by his service in 
the Air Force Reserve and New York Army National Guard.  

A. Factual Background

The available records show that the veteran enlisted in the 
Air Force Reserve in December 1983.  According to an 
application for appointment as a reserve commissioned officer 
in the Army National Guard, completed by the veteran in May 
1988, the veteran attended Air Force Basic Training (he was 
an enlisted personnel at the time) in January and February 
1984 but did not complete the training.  Service treatment 
records from this period are of record and will be further 
discussed below.  A May 1986 memorandum for record granted a 
waiver for the veteran to enroll in a Reserve Officer 
Training Corps (ROTC) program.  This memorandum indicates 
that the veteran received an entry level separation from the 
Air Force Reserve.  A copy of an honorable discharge 
certificate, issued on May 15, 1985 for service in the Air 
Force Reserve is contained in the claims file (as well as an 
accompanying Reserve Order).  While an Air National Guard/ 
U.S. Air Force Reserve Point Credit Summary states that the 
veteran received no reserve points for active duty training 
or inactive duty training between December 1983 and May 15, 
1985, the record does reflect that the veteran had some 
service between January 1984 and May 1985.  

The veteran's record of assignments contained in his service 
personnel record indicates that he was a member of the Army 
National Guard from May 1985 to August 1986; this has not 
been otherwise verified.  A report of separation and record 
of service verifies that the veteran was a member of the New 
York Army National Guard from August 1986 to May 1988.  This 
form shows that the veteran had a little over one year and 
five months of reserve component service prior to the service 
beginning in August 1986.  The veteran was given a temporary 
appointment as a Second Lieutenant in May 1988.  The veteran 
was ordered to active duty for training beginning March 13, 
1990.  A March 1990 memorandum from the Army Field Artillery 
School states that the veteran was absent from training 
starting the afternoon of March 19, 1990 and subsequently 
called the school on March 21, 1990 wanting to turn himself 
in to the Military Police to prevent apprehension.  The 
memorandum requested that the veteran be relieved from the 
Field Artillery Officer Basic Course and his commission 
terminated.  On April 5, 1990 the veteran requested an early 
release because he "[had] been under tremendous stress for a 
continuous period of time."  The veteran was discharged on 
July 1, 1990.     

Copies of what appears to be a military-related examination 
in October 1983 and corresponding report of medical history 
have been printed from microfiche contained in the veteran's 
claims file.  The copies, and the microfiche, are all but 
illegible.  In what appears to be the section reserved for 
the physician's summary of the veteran's report of medical 
history something seems to be noted about glasses, 
tonsillectomy, and a cyst on the back.  No musculoskeletal 
back complaints are legible on these forms.  As noted above, 
reasonable attempts have been made to obtain all of the 
veteran's service treatment and personnel records.   

While in Air Force Basic Training, on February 8, 1984, the 
veteran stated that he had been raking leaves and bending the 
night before and then had low back pain.  The assessment was 
low back muscle strain.  A consultation request made two days 
later states that on the 10th day of basic training the 
veteran complained of sharp pain in low back radiating down 
the posterior leg.  He denied a history of back trauma or 
injury.  The provisional diagnosis was incomplete spina 
bifida, L5 (based on X-rays).  At the veteran's February 15, 
1984 consultation he relayed that his pain had resolved.  He 
also reported a history of episodes of low back pain after a 
weight lifting injury when he was 16.  The impression at that 
time was low back pain - probably muscular, resolved.  The 
veteran was returned to duty.    

In an April 1986 report of medical history completed by the 
veteran, he reported having had recurrent back pain.  A 
summary stated that at 15 he had lower back pain, explained 
by muscle strain, with negative X-rays.  The pain occurred 
again at age 16 but he had had no problems since that time.

In June 1987 the veteran was an ROTC Cadet and was given a 
physical examination for the purpose of future appointment as 
an officer.  A clinical evaluation of the spine was normal at 
that time.  The summary of defects included a note that the 
veteran had a history of back strain twice after lifting 
weights at age 16.  He had no current problems and denied 
having had recurrent back pain.

Private treatment records show that the veteran was seen by a 
chiropractor on multiple occasions in October 1990.  The 
veteran has been seen since 1996 by at least one private 
physician for low back pain.  A lumbar spine X-ray from May 
1998 reportedly showed (1) spina bifida occulta at L5-S1, (2) 
partial sacralization of L5, and (3) spondylolysis at L5-S1 
with minimal anterior subluxation of L5 on S1.  

The veteran has submitted multiple letters from private 
physicians in support of his claims.  An April 2004 letter 
from Dr. S.C. contains the following opinion.   

It is my opinion [the veteran's] back condition may 
have predisposed him to his chronic back injury 
with back pain.  Military service aggravated his 
back condition beyond the normal progression.  Due 
to his military service, his pre-existing back 
condition was permanently worsened.

Regarding medical history, Dr. S.C. notes a back injury due 
to weight lifting at age 16, a back injury from heavy lifting 
in 1984, and a fall with back injury in 1990; the later two 
injuries occurring during service.  Doctor S.C. states that 
he "previewed" the veteran's VA medical records.  

In an April 2004 letter, Dr. R.S. states that the veteran has 
low back pain radiating to both legs.  He also states the 
onset was "because of injury from military service due to 
lifting loads and strenuous activity" and that "[m]ilitary 
service aggravated his back condition beyond the normal 
progression." 

In May 2004, Dr. C.R. enters a diagnosis of degenerative disc 
disease lumbar spine with L5 spondylolysis and states that in 
his opinion, with a reasonable degree of medical probability, 
the veteran's military service and "multiple lower back 
injuries" have aggravated his back.  He notes a review of 
the military medical reports which he states clearly document 
"lower back injuries."  Doctor C.R. notes in-service back 
injuries in 1984 and 1990, the later being a fall aggravating 
the veteran's lower back condition.   

In March 2006, Dr. O.L. submitted a letter in which he opines 
that the veteran's degenerative arthritis of the lumbar spine 
with bilateral radiculopathy is the result of his military 
service.  The doctor notes back injuries when the veteran was 
16, and then in 1984 and 1990.  

The veteran was afforded a VA examination in October 2002.  
At that time the veteran reported back trauma during service 
in 1985 and a reinjury in 1990 after he joined the National 
Guard.  He stated that he had been seen by chiropractors and 
private physicians on and off since he left service in 1990.  
After physical examination the examiner entered a diagnosis 
of mechanical low back pain syndrome.  The examiner opined, 
without review of the claims file, that it was at least as 
likely as not that the above condition was related to trauma 
in service.  

The veteran was examined again by the same examiner in 
November 2004.  At that time the examiner entered a diagnosis 
of degenerative disc disease of the lumbo-sacral spine at L5-
S1 levels.  Unlike the first examination, this time the 
examiner reviewed the veteran's claims file.  After this 
review, the examiner changed his opinion and stated that the 
veteran's current low back pain condition is not related to 
aggravation in service as there were no significant low back 
problems in service, except for muscle strain in February 
1984 after raking leaves and bending for awhile.  

In a November 2007 statement, Mr. P.F. states that he has 
known the veteran for many years and served in the New York 
Army National Guard with him.  He further states that he 
recalls having conversations with the veteran in 1984 and 
1990 where on each occasion the veteran relayed that he had 
had recent low back injuries while on active duty.   

The veteran was afforded another VA examination in April 
2008.  At that time the veteran again reported injuring his 
back when he was 15 or 16.  He stated that during basic 
training he hurt his back lifting, raking leaves, and 
painting, and that because of his back pain he could not 
finish basic training and was discharged.  His back 
reportedly improved over time and he decided to join the Army 
National Guard in 1986.  He claimed that he hurt his back 
again during service in 1990 when he slipped and fell.  He 
stated that he was given a medical discharge from the Army 
National Guard as a result of persistent low back pain.  

After examination, the diagnoses were spina bifida occulta 
with partial sacralization of L4 and spondylolysis L5-S1.  
The examiner stated that the spina bifida occulta is a 
congenital disorder of minimal clinical significance and is 
not a residual of an injury.  The condition was not 
progressive and in his opinion was not caused by or a result 
of any service connected injury.  Regarding the 
spondylolysis, the examiner opined that this disorder may be 
degenerative in nature or may represent residuals of an 
injury.  He explained that the issue could not be resolved 
without resort to mere speculation.

The examiner pointed out that he could find no evidence of 
any slip and fall at Fort Sill (in 1990).  As to the opinions 
offered by private physicians detailed above - that the 
veteran's back condition was aggravated by his military 
service beyond a normal progression - the VA examiner stated 
that there was no medical basis for these statements and he 
believed that the statements were speculation based on the 
history given by the veteran.  He further stated that the 
statements did not contain any medical substantiation for the 
opinions given.  He also noted that the February 1984 low 
back pain "resolved" according to the service treatment 
records.  

B. Law & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985)) 
in essence held that a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists a claimant's military service, but 
could be granted service connection if manifestations of the 
disease in service constituted aggravation of the condition.  
Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service-
connected.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Importantly, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306; see also 
38 U.S.C.A. § 1153 (West 2002). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Low Back Disorder

The veteran's case essentially rests on his assertion that he 
injured his back during service in 1990.  All but one of the 
favorable private medical opinions (as well as the VA 
examiner's opinion before he reviewed the claims file) relies 
on the veteran's report of this 1990 injury.  The "buddy 
statement" also simply relays the veteran's claim that he 
was injured in 1990.  

The veteran is competent to testify about observable 
symptoms.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  However, in this case the Board is 
assigning his statements about a 1990 in-service back injury 
little to no probative value for the following reasons.  
First, this assertion is not supported by any medical 
evidence.  The veteran did seek treatment from a chiropractor 
on multiple occasions in October 1990; however, that was more 
than three months after his release from service.  This gap 
between the alleged injury and chiropractic care is evidence 
against a finding that the pathology requiring the treatment 
had its onset during service.  Second, the veteran has given 
what appear to be inaccurate statements.  For example, in 
April 2008 the veteran told the VA examiner that he was given 
a medical discharge from service as a result of persistent 
low back pain.  As discussed above, no reports of low back 
pain are shown during that period.  The veteran's report of 
separation and record of service shows that he was discharged 
in July 1990 and that the authority for the discharge was 
National Guard Regulation (NGR) 635-100.  This regulation 
dealing with personnel separations is entitled "Termination 
of Appointment and Withdrawal of Federal Recognition," and 
while medical disqualification is noted in this regulation as 
a potential reason for separation, a cross reference is made 
to NGR 635-101 for medical separations.  NGR 635-101, 
entitled "Efficiency and Physical Fitness Boards," is not 
mentioned as authority for the veteran's separation.  
Moreover, there is no evidence showing that the veteran was 
ever before a physical fitness board.  Notably, in April 1990 
the veteran requested an early release due to "tremendous 
stress."  The veteran did not mention any low back injury 
when he requested an early release.  The evidence of record 
does not show that the veteran received a medical discharge 
in July 1990.  

As the Board is affording the veteran's statements regarding 
an alleged 1990 injury little to no probative weight, the 
medical opinions supporting his claim that are based in part 
on a 1990 in-service injury are also afforded little to no 
probative weight.

The opinions offered by VA examiners in November 2004 and 
April 2008 are afforded high probative value as they were 
made after a review of all of the relevant medical evidence 
of record; in the case of the later opinion, including the 
other opinions detailed above.  Importantly, in November 2004 
the VA examiner opined that the veteran's current low back 
pain condition is not related to aggravation in service as 
there were no significant low back problems in service, 
except for muscle strain in February 1984.  In April 2008 the 
VA examiner indicated that the question of etiology of the 
veteran's spondylolysis could not be resolved without resort 
to speculation.  Neither of these opinions supports the 
veteran's claim.  

The only medical opinion supporting the veteran's claim, and 
not based on an injury in 1990, is the opinion of Dr. R.S. 
that the onset of the veteran's low back pain was "because 
of injury from military service due to lifting loads and 
strenuous activity" and that "[m]ilitary service aggravated 
his back condition beyond the normal progression."  This 
opinion was offered after an initial office visit and there 
is no indication that any of the veteran's medical records 
were reviewed.  Moreover, as noted by the VA examiner in 
April 2008, this opinion, as well as the other private 
opinions, appears to be based on speculation based on the 
history given by the veteran.  The VA examiner also stated 
that the statements did not contain any medical 
substantiation for the opinions given and that there is no 
medical basis for these statements.  

No low back injury other than the lifting injury in February 
1984 is shown.  The medical evidence of record supports the 
opinion offered by the VA examiner in November 2004; namely 
that the veteran does not have a current chronic low back 
disorder as a result of his service.  The service treatment 
records themselves state that the February 1984 injury 
"resolved."  Subsequent service treatment records do not 
show any continuing disability, and when the veteran reported 
having had recurrent back pain, the explanation of this 
report stated that this pain occurred prior to the veteran's 
first period of service after weight lifting.  Simply put, no 
chronic low back disability is shown until after all of the 
veteran's periods of service.   

While Dr. O.L. noted degenerative arthritis of the lumbar 
spine, this was reported in March 2006 and no competent 
medical evidence suggests that arthritis of the spine was 
manifest to a compensable degree within one year after the 
veteran's separation from service.  Service connection by way 
of aggravation of a low back disorder is not appropriate in 
this case as no low back disorder (other than spina bifida 
occulta) is shown until after all of the veteran's periods of 
service.  

Spina Bifida Occulta

As noted by the VA examiner in April 2008, spina bifida 
occulta is a congenital disorder.  As such, this condition is 
not a "disability" for VA purposes and can not be service-
connected.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn, 8 
Vet. App. at 516; VAOPGCPREC 82-90.  Spina bifida occulta was 
noted during service and if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  VAOPGCPREC 82-90.  In this case, there was no 
superimposed acquired pathology.  As discussed in detail 
above, a chronic low back disorder did not start during 
service. 
 
C. Conclusion

In sum, the preponderance of the competent evidence is 
against a finding of an in-service chronic low back disorder 
and a nexus between the post-service diagnoses of 
spondylosis, mechanical low back pain syndrome, degenerative 
disc disease, and degenerative arthritis of the lumbar spine 
and service.  Service connection by way of aggravation of a 
low back disorder is not appropriate in this case as no low 
back disorder is shown until after all of the veteran's 
periods of service.  Additionally, spina bifida occulta is 
not a "disability" for VA purposes and there was no 
superimposed acquired pathology.  Thus, service connection is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a low back disorder is 
denied. 

Entitlement to service connection for spina bifida occulta, 
L-5 is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


